Case 1:20-cv-02422-JPH-DML Document 41 Filed 02/09/21 Page 1 of 2 PageID #: 210




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JOSE GOMEZ,                                )
                                            )
                          Plaintiff,        )
                                            )
                     v.                     )   No. 1:20-cv-02422-JPH-DML
                                            )
 WESLEY BEACHY,                             )
 K & K TRUCKING, INC.,                      )
 ANTHONY PERNELL,                           )
 KATHLEEN SETTLE,                           )
 JULIE STROUP,                              )
 CARRIE LANE,                               )
 RACHEL DUFFER,                             )
                                            )
                          Defendants.       )

                ORDER ON UNOPPOSED MOTION TO REMAND

       Plaintiff, Jose Gomez, has filed a first amended complaint that removed

 the complete diversity of the parties, dkt. 20, and a motion to remand this case

 to state court, dkt. 18. All defendants who have appeared do not oppose the

 motion to remand. Dkt. 34; dkt. 35; dkt. 38; dkt. 39; dkt. 40.

       For the reasons in the motion, the Court GRANTS the motion to remand,

 dkt. [18], and REMANDS this case to the Marion Superior Court. See Schur v.

 L.A. Weight Loss Ctrs., 577 F.3d 752 (7th Cir. 2009).

 SO ORDERED.

Date: 2/9/2021




                                        1
Case 1:20-cv-02422-JPH-DML Document 41 Filed 02/09/21 Page 2 of 2 PageID #: 211




 Distribution:

 Erin A. Clancy
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 eclancy@k-glaw.com

 Ryan Daniel Etter
 KEN NUNN LAW OFFICE
 ryane@kennunn.com

 Ryan Oliver Farner
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 rfarner@k-glaw.com

 Jenna C. Lower
 LAW OFFICES OF THE LIBERTY MUTUAL GROUP
 jenna.lower@libertymutual.com

 Matthew Charles Robinson
 YARLING & ROBINSON
 mrobinson@yarling.com

 Bradley J Schulz
 STATE FARM LITIGATION COUNSEL
 indi.law-schulz@statefarm.com

 Jordan M. Slusher
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 jslusher@k-glaw.com

 Jan Thomas Vetne
 JONES OBENCHAIN LLP
 jtv@jonesobenchain.com




                                      2
